Title: To Thomas Jefferson from Caspar Wistar, Jr., 17 November 1791
From: Wistar, Caspar, Jr.
To: Jefferson, Thomas



Novr. 17th. 1791.

Dr. Wistar offers respectful compliments to Mr. Jefferson. He thinks the Statement perfectly proper and hopes it will excite attention to a Circumstance that promises to be of use in every kind of distillation where boiling is necessary. He has intended for some time to make an experiment with a vessel which should unite Fitch and Voights and Poissonnieres idea of a fire place in the water, with Irvings pipe; and hopes to be able to do it before the business is finished. He will thank Mr. Jefferson for communicating any ideas that occur to him on the subject.
